Exhibit 10.1

 



 

 

PARTNERSHIP INTEREST PURCHASE AGREEMENT

 

by and between

 



PDA MANAGEMENT CORP.

(the “Seller”)

 

and

 

NATIONAL WASTE MANAGEMENT HOLDINGS, INC.

(the “Buyer”)

 

dated as of

 

November 23, 2015

 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

ARTICLE II

 

PURCHASE AND SALE

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

ARTICLE V

 

COVENANTS

 

ARTICLE VI

 

TAX MATTERS

 

ARTICLE VII

 

CONDITIONS TO CLOSING

 

ARTICLE VIII

 

INDEMNIFICATION

 

ARTICLE IX

 

MISCELLANEOUS

 

 




 

 

 

PARTNERSHIP INTEREST PURCHASE AGREEMENT

 

This Partnership Interest Purchase Agreement (this “Agreement”) is dated as of
November 23, 2015, by and among PDA Management Corp. (the “Seller”), a Nevada
corporation authorized to do business in the State of Florida, and National
Waste Management Holdings, Inc., a Florida corporation (the “Buyer”).

 

Recitals

  

•WHEREAS, the Seller owns a 50% partnership interest (inclusive of all of its
general and limited partnership interests (the “Partnership Interests”), in
Gateway Rolloff Services, L.P., a Nevada foreign limited partnership authorized
to do business in the State of Florida (the “Company”), immediately prior to
Closing;

 

•WHEREAS, National Waste Management, Inc. (“Waste Management”), a Nevada
corporation authorized to do business in the State of Florida, owns the
remaining 50% partnership interest in the Company and Waste Management and
Seller are the only partners of the Company; and

 

•WHEREAS, Seller wishes to sell to the Buyer, and Buyer wishes to purchase from
Seller, the Partnership Interests, subject to the terms and conditions set forth
herein;

 

•NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

  

Definitions

  

The following terms have the meanings specified or referred to in this Article
I:

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

1 

 



 

“Agreement” has the meaning set forth in the preamble.

 

“Unaudited Financial Statements” has the meaning set forth in Section 3.06.

 

“Balance Sheet” has the meaning set forth in Section 3.06.

 

“Balance Sheet Date” has the meaning set forth in Section 3.06.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Odessa, Florida are authorized or required by Law to
be closed for business.

 

“Business Enterprise” means any corporation, partnership, limited liability
company, sole proprietorship, joint venture or other business association or
entity (other than the Company) engaged in the business substantially similar to
those of the Company.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Indemnitees” has the meaning set forth in Section 8.02.

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Buyer, by contract or otherwise) of in excess of 50% of the voting
securities of the Buyer, (b) the Buyer merges into or consolidates with any
other Person, or any Person merges into or consolidates with the Buyer and,
after giving effect to such transaction, the stockholders of the Buyer
immediately prior to such transaction own less than 50% of the aggregate voting
power of the Buyer or the successor entity of such transaction, or (c) the Buyer
sells or transfers all or substantially all of its assets to another Person and
the stockholders of the Buyer immediately prior to such transaction own less
than 50% of the aggregate voting power of the acquiring entity immediately after
the transaction.

 

“Closing” has the meaning set forth in Section 2.04.

 

“Closing Date” has the meaning set forth in Section 2.04.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the recitals.

 

“Company Intellectual Property” means all Intellectual Property that is owned or
held for use by the Company.

 

2 

 



 

“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, relating to
Intellectual Property to which the Company is a party, beneficiary or otherwise
bound.

 

“Company IP Registrations” means all Company Intellectual Property that is
subject to any issuance registration, application or other filing by, to or with
any Governmental Authority or authorized private registrar in any jurisdiction,
including registered trademarks, domain names and copyrights, issued and
reissued patents and pending applications for any of the foregoing.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Direct Claim” has the meaning set forth in Section 8.04(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

 

“Dollars or $” means the lawful currency of the United States.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials.

 

3 

 



 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“Financial Statements” has the meaning set forth in Section 3.06.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“Indemnified Party” has the meaning set forth in Section 8.04.

 

“Indemnifying Party” has the meaning set forth in Section 8.04.

 

“Insurance Policies” has the meaning set forth in Section 3.16.

 

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Authority, web addresses, web
pages, websites and related content, accounts with Twitter, Facebook and other
social media companies and the content found thereon and related thereto, and
URLs; (c) works of authorship, expressions, designs and design registrations,
whether or not copyrightable, including copyrights, author, performer, moral and
neighboring rights, and all registrations, applications for registration and
renewals of such copyrights; (d) inventions, discoveries, trade secrets,
business and technical information and know-how, databases, data collections and
other confidential and proprietary information and all rights therein; (e)
patents (including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Authority-issued indicia of invention ownership (including
inventor’s certificates, petty patents and patent utility models); and (f)
software and firmware, including data files, source code, object code,
application programming interfaces, architecture, files, records, schematics,
computerized databases and other related specifications and documentation.

 

4 

 



 

“Intellectual Property Registrations” has the meaning set forth in Section
3.12(b).

 

“Interim Balance Sheet” has the meaning set forth in Section 3.06.

 

“Interim Balance Sheet Date” has the meaning set forth in Section 3.06.

 

“Interim Financial Statements” has the meaning set forth in Section 3.06.

 

“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of Seller, after due
inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Liabilities” has the meaning set forth in Section 3.07.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Company (or Buyer, as it
relates to the representations and warranties in Article IV), or (b) the ability
of Seller (or Buyer, as it relates to the representations and warranties in
Article IV) to consummate the transactions contemplated hereby on a timely
basis.

 

“Material Contracts” has the meaning set forth in Section 3.09(a).

 

“Material Customers” has the meaning set forth in Section 3.15(a).

 

5 

 



 

“Material Suppliers” has the meaning set forth in Section 3.15(b).

 

“Partnership Interests” has the meaning set forth in the recitals.

 

“Organizational Documents” means (a) in the case of a Person that is a
corporation, its articles or certificate of incorporation and its by-laws,
regulations or similar governing instruments required by the laws of its
jurisdiction of formation or organization; (b) in the case of a Person that is a
partnership, its articles or certificate of partnership, formation or
association, and its partnership agreement (in each case, limited, limited
liability, general or otherwise); (c) in the case of a Person that is a limited
liability company, its articles or certificate of formation or organization, and
its limited liability company agreement or operating agreement; and (d) in the
case of a Person that is none of a corporation, partnership (limited, limited
liability, general or otherwise), limited liability company or natural person,
its governing instruments as required or contemplated by the laws of its
jurisdiction of organization.

 

“Ownership Source” means the proprietary owner of all information collected
through third party open-source or licensed applications. (Facebook, Twitter,
live chat, payment processor, internal member networks, RSS and content API
providers)

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

“Post-Closing Taxes” means Taxes of the Company for any Post-Closing Tax Period.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Pre-Closing Taxes” means Taxes of the Company for any Pre-Closing Tax Period.

 

“Purchase Price” has the meaning set forth in Section 2.02.

 

“Real Property” means the real property owned, leased or subleased by the
Company, together with all buildings, structures and facilities located thereon.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

6 

 



 

“Representative” means, with respect to any Person, any and all
directors/managing members, managers, officers, employees, consultants,
financial advisors, counsel, accountants and other agents of such Person.

 

“Restricted Period” has the meaning set forth in Section 5.07(a).

 

“Restricted Shares” means that the shares of Buyer’s common stock to be issued
to Seller pursuant to this Agreement shall be transferred or issued under the
exemption from registration provided for under Section 4(1) and/or 4(2) of the
Securities Act. Consequently, such shares will be “restricted securities” as
such term is defined under Rule 144 of the Securities Act and appropriate
legends shall be placed upon certificates and stop transfers shall be placed in
the stock records of Buyer in accordance with Section 5.13 of this Agreement.

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Indemnitees” has the meaning set forth in Section 8.03.

 

“Straddle Period” has the meaning set forth in Section 6.03.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Third Party Claim” has the meaning set forth in Section 8.04(a).

 

“Transaction Documents” means this Agreement and the Employment Agreement with
Paul A. Simon.

 

“Union” has the meaning set forth in Section 3.20(b).

7 

 



 

ARTICLE II

  

Purchase and Sale

  

     2.01 Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing, Seller shall sell to Buyer, and Buyer shall purchase
from Seller, all of Seller’s right, title and interest in and to the Partnership
Interests, free and clear of all Encumbrances, for the consideration specified
in Section 2.02 (the “Acquisition”).

 

     2.02 Purchase Price. In consideration for the Partnership Interests, Buyer
shall pay Seller the following:

 

(a) Buyer shall pay Seller $450,000 in cash (the “Purchase Price”) on the
Closing Date.

 

(b) Buyer shall also pay Seller an amount equal to the difference between the
current assets and the current liabilities of the Company as of November 1,
2015, subject to the Company’s accounting reconciliation of all accounting
matters by February 1, 2016 (the “Working Capital Date”) in four (4) equal
installments payable on the following schedule, provided however the aggregate
of such payments shall be capped at $100,000:

 

(i) the first installment shall be payable on the Working Capital Date;



(ii) the second shall be payable on the 60th day following the Working Capital
Date;

 

(iii) the third installment shall be payable on the 120th day following the
Working Capital Date; and

 

(iv) the fourth installment shall be payable on the 180th day following the
Working Capital Date.

 

The accounting reconciliation shall be performed by the Company accountant’s and
it shall be binding on all parties in the absence of fraud or mistake.

 

(c) Buyer shall issue to Seller an aggregate of 750,000 restricted shares (the
“Shares”) of Buyer’s common stock, no par value per share, on the Closing Date.

 

     2.03 Transactions to be Effected at the Closing.

 

(a)   At the Closing, Buyer shall deliver to Seller:

 

(i)$450,000, by wire transfer of immediately available funds to an account of
Seller designated in writing by Seller to Buyer prior to the Closing Date;

 

(ii)a stock certificate of Buyer evidencing the Shares, fully paid and
nonassessable, duly issued in the name of Seller; and

 

(iii)the Transaction Documents and all other agreements, documents, instruments
or certificates required to be delivered by Buyer at or prior to the Closing
pursuant to Section 7.03 of this Agreement.

 

(b) At the Closing, Seller shall deliver to Buyer the Transaction Documents and
all other agreements, documents, instruments or certificates required to be
delivered by Seller at or prior to the Closing pursuant to Section 7.02 of this
Agreement.

 

8 

 



 

     2.04 Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Partnership Interests contemplated hereby shall take
place on November 23, 2015 at a closing (the “Closing”) to be held at 1 p.m.,
eastern standard time, at the offices of SZAFERMAN LAKIND BLUMSTEIN & BLADER,
PC, 101 Grovers Mill Road, Lawrenceville, NJ 08648, or at such other time or on
such other date or at such other place as Seller and Buyer may mutually agree
upon in writing (the day on which the Closing takes place being the “Closing
Date”).

 

2.05 Resignation of Officer and Withdrawal as Partner. Unless otherwise agreed
to by the Seller and the Buyer prior to the Closing, upon closing, Paul Simon
shall resign from any and all positions within the Company except for the
position set forth in his Employment Agreement identified in Section 5.14. Buyer
and Seller further agree that at Closing, Buyer shall be admitted to the Company
as a Partner with respect to the Partnership Interest for all purposes,
including the right to participate in the management of the Company, and
simultaneously with such admission, Seller shall have withdrawn as a Partner of
the Company for all purposes. Buyer and Seller shall obtain from Waste
Management its agreement and consent to the sale and transfer of the Partnership
Interest and the admission of Buyer as a Partner in the place and stead of
Seller. On the Closing Date, except for Seller’s covenants, representations, and
warranties herein to Buyer, Seller shall be released of all partnership
obligations.

 

ARTICLE III

  

Representations and Warranties of Seller

  

On and as of the date of this Agreement and the Closing Date, the
representations and warranties of Seller are subject to, and qualified by, every
relevant fact disclosed in the certificates, exhibits, schedules, and Disclosure
Schedules to this Agreement or any other document or instrument that is
delivered to Buyer on or before the date of this Agreement or the Closing Date
or pursuant to this Agreement. Disclosures made in the certificates, exhibits,
schedules, or Disclosure Schedules to this Agreement, or in the other closing
documents and Transaction Documents, will constitute disclosures by Seller with
respect to all representations and warranties of Seller in this Agreement. The
inclusion by Seller in any particular exhibit of any fact or information that is
not needed or required to be disclosed to make a representation or warranty
true, correct or not misleading in any material respect will not be construed by
Buyer as an indication that all items of similar scope and degree are required
or have been included in every other exhibit or schedule. Accordingly, a
representation or warranty of Seller under this Agreement or in a certificate or
instrument delivered pursuant it will be considered to have been breached or
will be considered to be inaccurate only if Buyer has no actual knowledge on or
before the Closing Date of facts that rendered the representations or warranty
untrue. To the extent that any agent, employee, or representative of Buyer has
actual knowledge of a fact that is not disclosed by Seller and that should be
disclosed so as to make a representation or warranty otherwise affected by the
omission true and correct or not misleading in any material respect, Seller will
not be in breach of the representation or warranty by reason of its failure to
disclose the facts. Furthermore, certain representations and warranties are made
"to Seller's knowledge." As to those representations and warranties, no breach
will exist unless Paul Simon had actual knowledge of the fact that made the
representation or warranty untrue, incorrect, or misleading when it was made.
Subject to the foregoing and except as set forth in the correspondingly numbered
Section of the Disclosure Schedules, Seller represents and warrants to Buyer
that the statements contained in this Article III are true and correct as of the
date hereof.

9 

 

 

     3.01 Organization and Authority of Seller. Seller has full power and
authority to enter into this Agreement and the other Transaction Documents to
which Seller is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Seller of this Agreement and the other Transaction
Documents to which Seller is a party, the performance by Seller of its
obligations hereunder and thereunder and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part of Seller. When this Agreement is duly executed by
Seller and delivered to Buyer, this Agreement shall constitute a legal, valid
and binding obligation of Seller enforceable against it in accordance with its
terms. When each other Transaction Document to which Seller is or will be a
party has been duly executed and delivered by Seller, such Transaction Document
will constitute a legal and binding obligation of Seller enforceable against it
in accordance with its terms.

 

     3.02 Organization, Authority and Qualification of the Company. The Company
is a limited partnership duly organized, validly existing and in good standing
under the Laws of the state of Nevada and has full partnership power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its business as it has been and is currently
conducted. Section 3.02 of the Disclosure Schedules sets forth each jurisdiction
in which the Company is licensed or qualified to do business, and the Company is
duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business as currently conducted makes such licensing or qualification
necessary. All partnership actions taken by the Company in connection with this
Agreement and the other Transaction Documents will be duly authorized on or
prior to the Closing. 

 

     3.03 Capitalization.

 

(a)  Seller is the record owner of and has good and valid title to the
Partnership Interests, free and clear of all Encumbrances. The Partnership
Interests constitute 50% of the total issued and outstanding Partnership
interests in the Company. The Partnership Interests have been duly authorized
and are validly issued, fully-paid and non-assessable. Upon consummation of the
transactions contemplated by this Agreement, Buyer shall own all of the
Partnership Interests, free and clear of all Encumbrances.

 

10 

 



 

(b)   The Partnership Interests were issued in compliance with applicable Laws.
The Partnership Interests were not issued in violation of the Organizational
Documents of the Company or any other agreement, arrangement or commitment to
which Seller or the Company is a party and are not subject to or in violation of
any preemptive or similar rights of any Person.

 

(c)   There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the Partnership Interests or obligating Seller to sell any
of its Partnership Interests in the Company. Other than the Organizational
Documents, there are no voting trusts, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any of the
Partnership Interests.

 

3.04 No Subsidiaries. The Company does not own, or have any interest in any
shares or have an ownership interest in any other Person.

 

3.05 No Conflicts; Consents. The execution, delivery and performance by Seller
of this Agreement and the other Transaction Documents to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the Organizational Documents of Seller or
Company; (b) conflict with or result in a violation or breach of any provision
of any Law or Governmental Order applicable to Seller or the Company; (c)
require the consent, notice or other action by any Person (except for that of
Waste Management in for Buyer to be admitted as a member and participate in the
management of the Company),under, conflict with, result in a violation or breach
of, constitute a default or an event that, with or without notice or lapse of
time or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
Contract to which Seller or the Company is a party or by which Seller or the
Company is bound or to which any of their respective properties and assets are
subject (including any Material Contract) or any Permit affecting the
properties, assets or business of the Company; or (d) result in the creation or
imposition of any Encumbrance on any properties or assets of the Company. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Seller
or the Company in connection with the execution and delivery of this Agreement
and the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.

 

3.06 Financial Statements. Complete copies of the Company’s unaudited financial
statements consisting of the balance sheet of the Company as of December 31 in
the year 2014 and the related statements of income for the year then ended (the
“Unaudited Financial Statements”), and unaudited financial statements consisting
of the balance sheet of the Company as of September 30, 2015 and the related
statements of income for the nine- month period then ended (the “Interim
Financial Statements” and together with the Unaudited Financial Statements, the
“Financial Statements”) are included in the Disclosure Schedules/have been
delivered to Buyer. Except as disclosed in the Financial Statement, the
Financial Statements have been prepared to the best of Company’s ability in
accordance with GAAP applied on a consistent basis throughout the period
involved, subject, in the case of the Interim Financial Statements, to normal
and recurring year-end adjustments (the effect of which will not be materially
adverse) and the absence of notes (that, if presented, would not differ
materially from those presented in the Audited Financial Statements). The
Financial Statements are based on the books and records of the Company, and
fairly present in all material respects the financial condition of the Company
as of the respective dates they were prepared and the results of the operations
of the Company for the periods indicated. The balance sheet of the Company as of
December 31, 2014 is referred to herein as the “Balance Sheet” and the date
thereof as the “Balance Sheet Date” and the balance sheet of the Company as of
September 30, 2015 is referred to herein as the “Interim Balance Sheet” and the
date thereof as the “Interim Balance Sheet Date”. The Company maintains a
standard system of accounting established and administered in accordance with
GAAP to the best of its ability.

 

11 

 



 

3.07 Undisclosed Liabilities. To Seller’s knowledge, the Company has no
liabilities, obligations or commitments of any nature whatsoever, absolute or
contingent, accrued or unaccrued, matured or unmatured or otherwise
(“Liabilities”), except (a) those which are adequately reflected or reserved
against in the Balance Sheet as of the Interim Balance Sheet Date, and (b) those
which have been incurred in the ordinary course of business consistent with past
practice since the Interim Balance Sheet Date and which are not, individually or
in the aggregate, material in amount.

 

3.08 Absence of Certain Changes, Events and Conditions. Since the Interim
Balance Sheet Date, and other than in the ordinary course of business consistent
with past practice, to Seller’s knowledge, there has not been, with respect to
the Company, any:

 

(a)   event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

 

(b)   amendment of the Organizational Documents of the Company;

 

(c)   split, combination or reclassification of any Partnership interests in the
Company;

 

(d)   issuance, sale or other disposition of, or creation of any Encumbrance on,
any Partnership interests in the Company, or grant of any options, warrants or
other rights to purchase or obtain (including upon conversion, exchange or
exercise) any Partnership interests in the Company, except pursuant to this
Agreement and a separate purchase agreement entered into between Buyer and Waste
Management;

 

(e)   declaration or payment of any distributions on or in respect of any
Partnership interests in the Company or redemption, purchase or acquisition of
any of the Company’s outstanding Partnership interests;

 

(f)   material change in any method of accounting or accounting practice of the
Company, except as required by GAAP or as disclosed in the notes to the
Financial Statements;

 

(g)  material change in the Company’s cash management practices and its
policies, practices and procedures with respect to collection of accounts
receivable, establishment of reserves for uncollectible accounts, accrual of
accounts receivable, inventory control, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses, deferral of revenue and acceptance
of customer deposits;

 

12 

 



 

(h)   entry into any Contract that would constitute a Material Contract;

 

(i)   incurrence, assumption or guarantee of any indebtedness for borrowed money
except unsecured current obligations and Liabilities incurred in the ordinary
course of business consistent with past practice.

 

(j)   transfer, assignment, sale or other disposition of any of the assets shown
or reflected in the Interim Balance Sheet or cancellation of any debts or
entitlements other than the repayment of the $244,000 loan to Seller as of
September 30, 2015;

 

(k)   transfer, assignment or grant of any license or sublicense of any material
rights under or with respect to any Company Intellectual Property or Company IP
Agreements;

 

(l)   material damage, destruction or loss (whether or not covered by insurance)
to its property;

 

(m)   any capital investment in, or any loan to, any other Person;

 

(n)   acceleration, termination, material modification to or cancellation of any
material Contract (including, but not limited to, any Material Contract) to
which the Company is a party or by which it is bound;

 

(o)   any material capital expenditures;

 

(p)   imposition of any Encumbrance upon any of the Company’s properties or
assets, tangible or intangible;

 

(q)   any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any of its members or current or former managers, officers and
employees;

 

(r)   entry into a new line of business or abandonment or discontinuance of
existing lines of business;

 

(s)   adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;

 

(t)   purchase, lease or other acquisition of the right to own, use or lease any
property or assets for an amount in excess of $5,000, individually (in the case
of a lease, per annum) or $25,000 in the aggregate (in the case of a lease, for
the entire term of the lease, not including any option term), except for
purchases of inventory or supplies in the ordinary course of business consistent
with past practice;

 

13 

 



 

(u)  acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets, stock or other equity of, or by any other
manner, any business or any Person or any division thereof;

 

(v)   action by the Company to make, change or rescind any Tax election, amend
any Tax Return or take any position on any Tax Return, take any action, omit to
take any action or enter into any other transaction that would have the effect
of increasing the Tax liability or reducing any Tax asset of Buyer in respect of
any Post-Closing Tax Period; or

 

(w)   any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

 

3.09 Material Contracts.

 

(a)   Section 3.09(a) of the Disclosure Schedules lists all material Contracts
of the Company (together with all Contracts concerning the occupancy, management
or operation of any Real Property, including but without limitation, brokerage
contracts, listed or otherwise disclosed in Section 3.10(b) of the Disclosure
Schedules, being “Material Contracts”).

  

(b)  Each Material Contract is valid and binding on the Company in accordance
with its terms and is in full force and effect. None of the Company or, to
Seller’s Knowledge, any other party thereto is in breach of or default under (or
is alleged to be in breach of or default under) in any material respect, or has
provided or received any notice of any intention to terminate, any Material
Contract. No event or circumstance has occurred that, with notice or lapse of
time or both, would constitute an event of default under any Material Contract
or result in a termination thereof or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder.
Complete and correct copies of each Material Contract (including all
modifications, amendments and supplements thereto and waivers thereunder) have
been made available to Buyer.

 

3.10 Title to Assets; Real Property.

 

(a)   To Seller’s knowledge, The Company has good and valid (and, in the case of
owned Real Property, good and marketable fee simple) title to, or a valid
leasehold interest in, all Real Property and personal property and other assets
reflected in the Unaudited Financial Statements or acquired after the Interim
Balance Sheet Date, other than properties and assets sold or otherwise disposed
of in the ordinary course of business consistent with past practice since the
Interim Balance Sheet Date. All such properties and assets (including leasehold
interests) are free and clear of Encumbrances.

  

(b)   Section 3.10(b) of the Disclosure Schedules lists (i) the street address
of each parcel of Real Property; (ii) if such property is leased or subleased by
the Company, the landlord under the lease, the rental amount currently being
paid, and the expiration of the term of such lease or sublease for each leased
or subleased property; and (iii) the current use of such property. With respect
to owned Real Property, Seller has delivered or made available to Buyer true,
complete and correct copies of the deeds and other instruments (as recorded) by
which the Company acquired such Real Property, and copies of all title insurance
policies, opinions, abstracts and surveys in the possession of Seller or the
Company and relating to the Real Property. With respect to leased Real Property,
Seller has delivered or made available to Buyer true, complete and correct
copies of any leases affecting the Real Property. The Company is not a sublessor
or grantor under any sublease or other instrument granting to any other Person
any right to the possession, lease, occupancy or enjoyment of any leased Real
Property. The use and operation of the Real Property in the conduct of the
Company’s business do not violate in any material respect any Law, covenant,
condition, restriction, easement, license, permit or agreement. No material
improvements constituting a part of the Real Property encroach on real property
owned or leased by a Person other than the Company. There are no Actions pending
nor, to the Seller’s Knowledge, threatened against or affecting the Real
Property or any portion thereof or interest therein in the nature or in lieu of
condemnation or eminent domain proceedings.

 

14 

 



 

3.11 Condition and Sufficiency of Assets. The buildings, plants, structures,
furniture, fixtures, machinery, equipment, vehicles and other items of tangible
personal property of the Company are structurally sound, are in good operating
condition and repair (normal wear and use excepted), and are adequate for the
uses to which they are being put, and none of such buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost. The buildings, plants, structures, furniture, fixtures, machinery,
equipment, vehicles and other items of tangible personal property currently
owned or leased by the Company, together with all other properties and assets of
the Company, are sufficient for the continued conduct of the Company’s business
after the Closing in substantially the same manner as conducted prior to the
Closing and constitute all of the rights, property and assets necessary to
conduct the business of the Company as currently conducted.

 

3.12 Removed and Reserved.

  

3.13 Inventory. All inventory of the Company, whether or not reflected in the
Interim Balance Sheet, consists of a quality and quantity usable and salable in
the ordinary course of business consistent with past practice, except for
obsolete, damaged, defective or slow-moving items that have been written off or
written down to fair market value or for which adequate reserves have been
established. All such inventory is owned by the Company free and clear of all
Encumbrances, and no inventory is held on a consignment basis. The quantities of
each item of inventory (whether raw materials, work-in-process or finished
goods) are not excessive, but are reasonable in the present circumstances of the
Company.

 

3.14 Accounts Receivable. The accounts receivable reflected on the Interim
Balance Sheet and the accounts receivable arising after the date thereof (a)
have arisen from bona fide transactions entered into by the Company involving
the sale of goods or the rendering of services in the ordinary course of
business consistent with past practice; and (b) constitute only valid,
undisputed claims of the Company not subject to claims of set-off or other
defenses or counterclaims other than normal cash discounts accrued in the
ordinary course of business consistent with past practice.

 

15 

 



 

3.15 Removed and Reserved.

 

3.16 Insurance. Section 3.16 of the Disclosure Schedules sets forth a true and
complete list of all current policies or binders of fire, liability, product
liability, umbrella liability, real and personal property, workers’
compensation, vehicular, directors and officers’ liability, fiduciary liability
and other casualty and property insurance maintained by Seller or its Affiliates
(including the Company) and relating to the assets, business, operations,
employees, officers and managers of the Company (collectively, the “Insurance
Policies”) and true and complete copies of such Insurance Policies have been
made available to Buyer. Such Insurance Policies are in full force and effect.
Neither the Seller nor any of its Affiliates (including the Company) has
received any written notice of cancellation of, premium increase with respect
to, or alteration of coverage under, any of such Insurance Policies. All
premiums due on such Insurance Policies have either been paid or, if due and
payable prior to Closing, will be paid prior to Closing in accordance with the
payment terms of each Insurance Policy. The Insurance Policies do not provide
for any retrospective premium adjustment or other experience-based liability on
the part of the Company. All such Insurance Policies (a) are valid and binding
in accordance with their terms; (b) are provided by carriers who are financially
solvent; and (c) have not been subject to any lapse in coverage. There are no
claims related to the business of the Company pending under any such Insurance
Policies as to which coverage has been questioned, denied or disputed or in
respect of which there is an outstanding reservation of rights. None of Seller
or any of its Affiliates (including the Company) is in default under, or has
otherwise failed to comply with, in any material respect, any provision
contained in any such Insurance Policy. The Insurance Policies are of the type
and in the amounts customarily carried by Persons conducting a business similar
to the Company and are sufficient for compliance with all applicable Laws and
Contracts to which the Company is a party or by which it is bound.

 

3.17 Legal Proceedings; Governmental Orders.

 

(a)   Except as set forth on Schedule 3.17, to Seller’s knowledge, there are no
Actions pending or threatened (a) against or by the Company affecting any of its
properties or assets (or by or against Seller or any Affiliate thereof relating
to the Company); or (b) against or by the Company, Seller or any Affiliate of
Seller that challenges or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. To Seller’s knowledge, no event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.

 

(b)   There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting the Company or any of its properties or
assets. To Seller’s knowledge, no event has occurred or circumstances exist that
may constitute or result in (with or without notice or lapse of time) a
violation of any such Governmental Order.

 

16 

 



 

3.18 Compliance With Laws; Permits. 

 

(a)   To Seller’s knowledge, the Company is not in violation of any Laws
applicable to it or its business, properties or assets that has had or could
reasonably be expected to result in a Material Adverse Effect.

 

(b)   To Seller’s knowledge, all Permits required for the Company to conduct its
business have been obtained by it and are valid and in full force and effect,
except where the failure to possess such permits could not reasonably be
expected to result in a Material Adverse Effect. All fees and charges with
respect to such Permits as of the date hereof have been paid in full. Section
3.18(b) of the Disclosure Schedules lists all current Permits issued to the
Company, including the names of the Permits and their respective dates of
issuance and expiration. To Seller’s knowledge, no event has occurred that, with
or without notice or lapse of time or both, would reasonably be expected to
result in the revocation, suspension, lapse or limitation of any Permit set
forth in Section 3.18(b) of the Disclosure Schedules.

 

3.19 Environmental Matters.

 

(a)   To Seller’s knowledge, the Company is currently and has been in compliance
with all Environmental Laws and the Company has not, and the Seller has not,
received from any Person any: (i) Environmental Notice or Environmental Claim;
or (ii) written request for information pursuant to Environmental Law, which, in
each case, either remains pending or unresolved, or is the source of ongoing
obligations or requirements as of the Closing Date.

 

(b)   The Company has obtained and is in material compliance with all
Environmental Permits (each of which is disclosed in Section 3.19(b) of the
Disclosure Schedules) necessary for the ownership, lease, operation or use of
the business or assets of the Company and all such Environmental Permits are in
full force and effect and shall be maintained in full force and effect by Seller
through the Closing Date in accordance with Environmental Law, and to Seller’s
knowledge, neither Seller nor the Company is aware of any condition, event or
circumstance that might prevent or impede, after the Closing Date, the
ownership, lease, operation or use of the business or assets of the Company as
currently carried out. With respect to any such Environmental Permits, Seller
has undertaken, or will undertake prior to the Closing Date, all measures
necessary to facilitate transferability of the same, and to Seller’s knowledge,
neither the Company nor the Seller is aware of any condition, event or
circumstance that might prevent or impede the transferability of the same, nor
have they received any Environmental Notice or written communication regarding
any material adverse change in the status or terms and conditions of the same. 

 

3.20 Employment Matters. Section 3.20 of the Disclosure Schedules contains a
list of all persons who are employees, independent contractors or consultants of
the Company as of the date hereof, including any employee who is on a leave of
absence of any nature, paid or unpaid, authorized or unauthorized, and sets
forth for each such individual the following: (i) name; (ii) title or position
(including whether full or part time); (iii) hire date; (iv) current annual base
compensation rate; (v) commission, bonus or other incentive-based compensation;
and (vi) a description of the fringe benefits provided to each such individual
as of the date hereof. To Seller’s knowledge, the Company is not a party to or
bound by any collective bargaining or any other type of labor or union agreement
which covers any employees. To Seller’s knowledge, no strike, labor suit or
proceeding or labor administrative proceeding is pending or to Seller’s
knowledge, threatened respecting the Employees, and to Seller’s knowledge, no
such matter has been threatened since February 3, 2014.

 

17 

 



 

3.21 Taxes.  

 

(a)   All Tax Returns required to be filed on or before the Closing Date by the
Company have been, or will be, timely filed. Such Tax Returns are, or will be,
true, complete and correct in all material respects. All Taxes due and owing by
the Company (whether or not shown on any Tax Return), as of the Closing Date,
have been, or will be, timely paid.

 

(b)   The Company has withheld and paid each Tax required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, member or other party, and complied with all
information reporting and backup withholding provisions of applicable Law.

 

(c)   No claim has been made by any taxing authority in any jurisdiction where
the Company does not file Tax Returns that it is, or may be, subject to Tax by
that jurisdiction.

 

(d)   No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of the Company.

 

(e)   The amount of the Company’s Liability for unpaid Taxes for all periods
ending on or before September 30, 2015 does not, in the aggregate, exceed the
amount of accruals for Taxes (excluding reserves for deferred Taxes) reflected
on the Financial Statements. The amount of the Company’s Liability for unpaid
Taxes for all periods following the end of the recent period covered by the
Financial Statements shall not, in the aggregate, exceed the amount of accruals
for Taxes (excluding reserves for deferred Taxes) as adjusted for the passage of
time in accordance with the past custom and practice of the Company (and which
accruals shall not exceed comparable amounts incurred in similar periods in
prior years).

  

(f)  The Company is not a party to any Action by any taxing authority. There are
no pending or to Seller’s knowledge, threatened Actions by any taxing authority.

 

(g)   Seller will deliver to Buyer, by the Closing Date, copies of all federal,
state, local and foreign income, franchise and similar Tax Returns, examination
reports, and statements of deficiencies assessed against, or agreed to by, the
Company for all previous Tax periods until the date hereof.

 

(h) Seller agrees to pay any and all Taxes due in connection with the resale of
the Shares.

 

3.22 Books and Records. The minute books of the Company have been made available
to Buyer and to the extent records were created, are correct and have been
maintained in accordance with sound business practices. At the Closing, all of
those books and records will be in the possession of the Company.

 

18 

 



 

3.23 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Seller.

 

3.24 Full Disclosure. To Seller’s knowledge no representation or warranty by
Seller in this Agreement and to Seller’s knowledge, no statement contained in
the Disclosure Schedules to this Agreement or any certificate or other document
furnished or to be furnished to Buyer pursuant to this Agreement contains any
untrue statement of a material fact, or omits to state a material fact that has
had or could reasonably be expected to result in a Material Adverse Effect on
Buyer. 

 

ARTICLE IV

  

Representations and Warranties of Buyer

  

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to Seller that the statements contained
in this Article IV are true and correct as of the date hereof.

 

4.01 Organization and Authority of Buyer. Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the state of Florida.
Buyer has full corporate power and authority to enter into this Agreement and
the other Transaction Documents to which Buyer is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Buyer of this
Agreement and any other Transaction Document to which Buyer is a party, the
performance by Buyer of its obligations hereunder and thereunder and the
consummation by Buyer of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of Buyer.
This Agreement has been duly executed and delivered by Buyer, and this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms. When each other Transaction Document to
which Buyer is or will be a party has been duly executed and delivered by Buyer,
such Transaction Document will constitute a legal and binding obligation of
Buyer enforceable against it in accordance with its terms.

 

 Buyer has full power and authority to own, operate or lease the properties and
assets now owned, operated or leased by it and to carry on its business as it
has been and is currently conducted. Section 4.01 of the Disclosure Schedules
sets forth each jurisdiction in which Buyer is licensed or qualified to do
business, and Buyer is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business as currently conducted makes such licensing or
qualification necessary.

 

4.02 No Conflicts; Consents. The execution, delivery and performance by Buyer of
this Agreement and the other Transaction Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of, or default
under, any provision of the Organizational Documents of Buyer; (b) conflict with
or result in a violation or breach of any provision of any Law or Governmental
Order applicable to Buyer; or (c) require the consent, notice or other action by
any Person under, conflict with, result in a violation or breach of, constitute
a default or an event that, with or without notice or lapse of time or both,
would constitute a default under, result in the acceleration of or create in any
party the right to accelerate, terminate, modify or cancel any Contract to which
Buyer is a party or is bound or to which any of its properties or assets are
subject (including any Material Contracts) or any Permit affecting the
properties, assets or business of Buyer. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby.

 

19 

 



 

4.03 Removed and Reserved.

 

4.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.

 

4.05 Sufficiency of Funds. Buyer has sufficient cash on hand or other sources of
immediately available funds to enable it to make payment of the Purchase Price
and consummate the transactions contemplated by this Agreement.

 

4.06 Legal Proceedings. To Buyer’s knowledge, there are no Actions pending or
threatened against or by Buyer or any Affiliate of Buyer affecting any of its
properties or assets; or (b) against or by Buyer or any Affiliate of Buyer that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such Action.

 

(b)   There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting Buyer or any of its properties or
assets. No event has occurred or circumstances exist that may constitute or
result in (with or without notice or lapse of time) a violation of any such
Governmental Order.

 

4.07 Shares. The Shares are duly authorized and upon delivery to Seller, will be
validly issued, fully paid and nonassessable, free and clear of all liens and
Encumbrances other than restrictions on transfer provided for in this Agreement.
The issuance of the Shares will not violate any shareholder’s agreement,
preemptive rights, and will be issued in compliance with the registration
provisions of state and federal securities laws.

 

4.08 Capitalization. The capitalization of the Buyer as of the date of the
Agreement is as described on Schedule 4.08 and will remain as of the Closing
Date. The Buyer has not issued any capital stock since such date. No shares of
the Company’s capital stock are held in the Company’s treasury. Other than
preferred shares, Buyer has not authorized and does not have outstanding any
other class of debt or equity securities. Except as set forth on Schedule 4.08,
there are no authorized or outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of common
stock, or contracts, commitments, understandings or arrangements by which the
Buyer is or may become bound to issue additional shares of common stock, or
securities or rights convertible or exchangeable into shares of common stock,
and none will be authorized, issued, or granted from the date of this Agreement
until Closing. The issuance of the Shares will not obligate the Buyer to issue
shares of common stock or other securities to any Person and will not result in
a right of any holder of the Buyer securities to adjust the exercise,
conversion, exchange or reset price under such securities. There are no
outstanding or authorized options, warrants, convertible securities or other
rights, agreements, arrangements or commitments of any character relating to the
Shares or obligating Seller to sell any of the Shares to Buyer. Other than this
Agreement and the Organizational Documents, there are no voting trusts, proxies
or other agreements or understandings in effect with respect to the voting or
transfer of any of the Shares. The issuance of the Shares to Seller pursuant to
this Agreement is not subject to any antitakeover or control share acquisition
law of any state, and, when acquired by Seller, the Shares will have full voting
rights. Upon issuance of the Shares to Seller in accordance with this Agreement,
Seller will acquire good and valid title to the Shares, free from any
Encumbrance, adverse claim, security interest, or restriction on transfer,
except for those imposed by state and federal securities laws.

20 

 



 

4.09 Labor Relations. To Buyer’s knowledge, no material labor dispute exists or
is imminent with respect to any of the employees of the Buyer which has had or
could reasonably be expected to result in a Material Adverse Effect. None of the
Buyer’s employees is a member of a union that relates to such employee’s
relationship with the Buyer, and the Buyer is not a party to a collective
bargaining agreement or any labor or union agreement which covers Buyer’s
employees, and the Buyer believes that its relationships with their employees
are good. No officer, to the Knowledge of the Buyer, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other Contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Buyer to any liability with respect to
any of the foregoing matters. The Buyer is in compliance with all U.S. federal,
state, local and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment and wages and hours.

 

4.10 Compliance. To Buyer’s knowledge, the Buyer is not: (i) in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Buyer), nor
has the Buyer received notice of a claim that it is in default under or that it
is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived)
that has had or could reasonably be expected to result in a Material Adverse
Effect on Buyer, (ii) in violation of any order of any court, arbitrator or
governmental body that has had or could reasonably be expected to result in a
Material Adverse Effect on Buyer, or (iii) and has not been in violation of any
Law, statute, rule or regulation of any governmental authority that has had or
could reasonably be expected to result in a Material Adverse Effect on Buyer.

 

4.11 Regulatory Permits. To Buyer’s knowledge, the Buyer possesses all
certificates, authorizations and Permits necessary to conduct its business,
except where the failure to possess such Permits could not reasonably be
expected to result in a Material Adverse Effect on Buyer (“Material Permits”),
and the Buyer has not received any notice of proceedings relating to, and no
event has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in, the revocation, suspension, lapse,
limitation, or modification of any Permit.

 

4.12 Title to Assets. To Buyer’s knowledge, the Buyer has good and marketable
title in fee simple to all real property owned by it that is material to the
business of the Buyer and good and valid title in all personal property owned by
it that is material to the business of the Buyer, in each case free and clear of
all Encumbrances, except for Encumbrances as do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Buyer and Encumbrances for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Buyer is held by it under valid, subsisting and enforceable leases of which the
Buyer is in compliance, except where the failure to be in compliance would not
reasonably be expected to result in a Material Adverse Effect on Buyer.

 

21 

 



 

4.13 Financial Statements. The financial statements of the Buyer, as disclosed
on Buyer’s quarterly report on Form 10-Q and annual report on Form 10-K
(collectively “Buyer Financial Statements”) comply in all material respects with
applicable accounting requirements with respect thereto as in effect at the time
of filing. The Buyer Financial Statements have been prepared in accordance with
GAAP applied on a consistent basis throughout the period involved, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Buyer as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

4.14 Material Changes. Except as set forth in Schedule 4.14, since the date of
the latest Buyer Financial Statement: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect on Buyer, (ii) the Buyer has not incurred any
liabilities (contingent or otherwise), (iii) the Buyer has not altered its
method of accounting, (iv) the Buyer has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, (v) the Buyer has not issued any equity securities, (vi) Buyer has not
adopted any plan of merger, consolidation, reorganization, liquidation, or
dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law, and (vii) Buyer has not acquired by
merger or consolidation with, or by purchase of a substantial portion of the
assets, stock or other equity of, or by any other manner, any business or any
Person or any division thereof. Except for the issuance of the Shares
contemplated by this Agreement, no event, liability or development has occurred
or exists with respect to the Buyer or its business, properties, operations or
financial condition, that would be required to be disclosed by the Buyer.

 

4.15 Foreign Corrupt Practices. To Buyer’s knowledge, neither the Buyer nor any
agent or other person acting on behalf of the Buyer, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Buyer (or made by any person acting on its behalf of which the Buyer is aware)
which is in violation of law or (iv) violated in any material respect any
provision of the Foreign Corrupt Practices Act of 1977, as amended.

 

4.16 Undisclosed Liabilities. To Buyer’s knowledge, Buyer has no liabilities,
obligations or commitments of any nature whatsoever, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise, except (a) those which
are adequately reflected or reserved against in the Buyer Financial Statements,
and (b) those which have been incurred in the ordinary course of business
consistent with past practice since the date of the Buyer Financial Statements
and which are not, individually or in the aggregate, material in amount.

 

22 

 



 

4.17 Reporting Requirement. Buyer is a “reporting company” that is subject to
the reporting requirements of the Securities Exchange Act of 1934. Buyer has
complied with all periodic reporting requirements of the Securities Exchange Act
of 1934, and will continue do so as long as Seller owns the Shares. This
representation shall survive the Closing.

 

4.18 Full Disclosure. To Buyer’s knowledge no representation or warranty by
Buyer in this Agreement and to Buyer’s knowledge, no statement contained in the
Disclosure Schedules to this Agreement or any certificate or other document
furnished or to be furnished to Seller pursuant to this Agreement contains any
untrue statement of a material fact, or omits to state a material fact that has
had or could reasonably be expected to result in a Material Adverse Effect on
Seller.

 

ARTICLE V

  

Covenants

  

5.01 Conduct of Business Prior to the Closing. From the date hereof until the
Closing, except as otherwise provided in this Agreement or consented to in
writing by Buyer (which consent shall not be unreasonably withheld or delayed),
Seller shall, and shall cause the Company to, (x) conduct the business of the
Company in the ordinary course of business consistent with past practice; and
(y) use reasonable best efforts to maintain and preserve intact the current
organization, business and franchise of the Company and to preserve the rights,
franchises, goodwill and relationships of its employees, customers, lenders,
suppliers, regulators and others having business relationships with the Company.
Without limiting the foregoing, from the date hereof until the Closing Date,
Seller shall:

 

(a)   cause the Company to preserve and maintain all of its Permits;

 

(b)   cause the Company to pay its debts, Taxes and other obligations when due;

 

(c)   cause the Company to maintain the properties and assets owned, operated or
used by the Company in the same condition as they were on the date of this
Agreement, subject to reasonable wear and tear;

 

(d)   cause the Company to continue in full force and effect without
modification all Insurance Policies, except as required by applicable Law;

 

(e)   cause the Company to defend and protect its properties and assets from
infringement or usurpation;

 

(f)   cause the Company to perform all of its obligations under all Contracts
relating to or affecting its properties, assets or business;

 

(g)   cause the Company to maintain its books and records in accordance with
past practice;

 

(h)   cause the Company to comply in all material respects with all applicable
Laws; and

 

23 

 



 

(i)   cause the Company not to take or permit any action that would cause any of
the changes, events or conditions described in Section 3.08 to occur.

 

5.02 Access to Information. From the date hereof until the Closing, Seller
shall, and shall cause the Company to, (a) afford Buyer and its Representatives
full and free access to and the right to inspect all of the Real Property,
properties, assets, premises, books and records, Contracts and other documents
and data related to the Company; (b) furnish Buyer and its Representatives with
such financial, operating and other data and information related to the Company
as Buyer or any of its Representatives may reasonably request; and (c) instruct
the Representatives of Seller and the Company to cooperate with Buyer in its
investigation of the Company.

  

5.03 Notice of Certain Events.

 

(a)   From the date hereof until the Closing, Seller shall promptly notify Buyer
in writing of:

 

(i) any fact, circumstance, event or action the existence, occurrence or taking
of which (A) to Seller’s knowledge, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (B) has
resulted in, or could reasonably be expected to result in, any representation or
warranty made by Seller hereunder not being true and correct or (C) has resulted
in, or could reasonably be expected to result in, the failure of any of the
conditions set forth in Section 7.02 to be satisfied;

 

(ii) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

 

(iii) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and

 

(iv) any Actions commenced or, to Seller’s Knowledge, threatened against,
relating to or involving or otherwise affecting Seller or the Company that, if
pending on the date of this Agreement, would have been required to have been
disclosed pursuant to Section 3.17 or that relates to the consummation of the
transactions contemplated by this Agreement.

 

 

5.05 Removed and Reserved.

 

5.06 Confidentiality. From and after the Closing, Seller shall, and shall cause
its Affiliates to, hold, and shall use its reasonable best efforts to cause its
or their respective Representatives to hold, in confidence any and all
information, whether written or oral, concerning the Company, except to the
extent that Seller can show that such information (a) is generally available to
and known by the public through no fault of Seller, any of its Affiliates or
their respective Representatives; (b) is lawfully acquired by Seller, any of its
Affiliates or their respective Representatives from and after the Closing from
sources which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation; or (c) is required by law or regulatory
order or the disclosure of such information is necessary to establish a lawful
claim or defense. If Seller or any of its Affiliates or their respective
Representatives are compelled to disclose any information by judicial or
administrative process or by other requirements of Law, Seller shall promptly
notify Buyer in writing and shall disclose only that portion of such information
which Seller is advised by its counsel in writing is legally required to be
disclosed, provided that Seller shall use reasonable best efforts to obtain an
appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information.

 

24 

 



 

5.07 Removed and Reserved.

 

5.08 Governmental Approvals and Consents.

 

(a)   Each party hereto shall, as promptly as possible, (i) make, or cause to be
made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use reasonable best efforts to obtain,
or cause to be obtained, all consents, authorizations, orders and approvals from
all Governmental Authorities that may be or become necessary for its execution
and delivery of this Agreement and the performance of its obligations pursuant
to this Agreement and the other Transaction Documents. Each party shall
cooperate fully with the other party and its Affiliates in promptly seeking to
obtain all such consents, authorizations, orders and approvals. The parties
hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals.

 

(b)   Seller and Buyer shall use reasonable best efforts to give all notices to,
and obtain all consents from, all third parties that are described in Section
3.05 and Section 4.02 of the Disclosure Schedules.

  

5.09 Books and Records.

 

(a)   In order to facilitate the resolution of any claims made against or
incurred prior to the Closing, or for any other reasonable purpose, for a period
of five years after the Closing, Buyer shall:

 

(i) retain the books and records (including personnel files) of the Company
relating to periods prior to the Closing in a manner reasonably consistent with
the prior practices of the Company; and

 

(ii) upon reasonable notice, afford the Representatives of Seller reasonable
access (including the right to make, at Seller’s expense, photocopies), during
normal business hours, to such books and records;

 

provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in Article VI.

 

(b)   Neither Buyer nor Seller shall be obligated to provide the other party
with access to any books or records (including personnel files) pursuant to this
Section 5.09 where such access would violate any Law.

 

       5.10 Closing Conditions. From the date hereof until the Closing, each
party hereto shall, and Seller shall cause the Company to, use reasonable best
efforts to take such actions as are necessary to expeditiously satisfy the
closing conditions set forth in Article VII hereof.

 

5.11 Removed and Reserved.

 

5.12 Removed and Reserved.

 

5.13 Share Lock-Up; Resale of Shares. For a period of six (6) months upon the
receipt of the Shares (the “Lock-Up Period”), the Seller shall not offer,
pledge, sell, contract to sell, grant, lend or otherwise transfer or dispose of,
directly or indirectly, any Shares. Upon the expiration of the Lock-Up Period,
the Seller may sell during any three-month period up to 200,000 Shares , subject
to Rule 144 of the Securities Act (“Rule 144”). Buyer shall instruct its counsel
to issue an opinion letter and shall remove any restrictive legend in connection
with the resale of the Shares upon expiration of the Lock-Up Period. Buyer’s
failure to consent to the removal of the restricted legend upon expiration of
the Lock-Up Period in accordance with this Section 5.13 shall constitute a
material breach of this Agreement. This provision shall survive the Closing.

 

25 

 



 

The Seller hereby agrees with the Buyer as follows:

 

(a) The certificates evidencing the Shares issued to the Seller, and each
certificate issued in transfer thereof, will bear the following or similar
legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 

(b) Other Legends. The certificates representing such Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable Law, including, without limitation, any state corporate and
state securities law.

 

5.14 Employment Agreement. Concurrently with the Closing, Buyer and Paul Simon
shall enter into a two-year employment agreement, attached hereto as Exhibit A,
pursuant to which Mr. Simon shall remain as an employee of the Company.

 

5.15 Public Announcements. Unless otherwise required by applicable Law or stock
exchange requirements (based upon the reasonable advice of counsel), no party to
this Agreement shall make any public announcements in respect of this Agreement
or the transactions contemplated hereby or otherwise communicate with any news
media without the prior written consent of the other party (which consent shall
not be unreasonably withheld or delayed), and the parties shall cooperate as to
the timing and contents of any such announcement.

 

       5.16 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement provided such further actions do not enlarge or extend any existing
liability or obligation of the party or impose on the party any new or
additional liability or obligation.

 

26 

 



 

ARTICLE VI

  

Tax Matters

 

6.01 Tax Covenants.

 

(a)   Without the prior written consent of Buyer, Seller (and, prior to the
Closing, the Company, its Affiliates and their respective Representatives) shall
not, to the extent it may affect, or relate to, the Company, make, change or
rescind any Tax election, amend any Tax Return or take any position on any Tax
Return, take any action, omit to take any action or enter into any other
transaction that would have the effect of increasing the Tax liability or
reducing any Tax asset of Buyer or the Company in respect of any Post-Closing
Tax Period. Seller agrees that Buyer is to have no liability for any Tax
resulting from any action prior to Closing of Seller, the Company, its
Affiliates or any of their respective Representatives, and agrees to indemnify
and hold harmless Buyer (and, after the Closing Date, the Company) against any
such Tax or reduction of any Tax asset.

 

(b)   All transfer, documentary, sales, use, stamp, registration, value added
and other such fees (including any penalties and interest) incurred in
connection with this Agreement and the Assignment and the other Transaction
Documents (including any real property transfer Tax and any other similar Tax)
shall be borne and paid by Seller when due. Seller shall, at its own expense,
timely file any Tax Return or other document with respect to the foregoing taxes
or fees (and Buyer shall cooperate with respect thereto as necessary).

 

(c)   Buyer shall prepare, or cause to be prepared, all Tax Returns required to
be filed by the Company after the Closing Date with respect to a Pre-Closing Tax
Period. Any such Tax Return shall be prepared in a manner consistent with past
practice (unless otherwise required by Law) and without a change of any election
or any accounting method.

 

     6.02 Tax Indemnification. For a term beginning on the Closing Date and
ending on the second anniversary of the Closing Date, Seller shall indemnify the
Company, Buyer, and each Buyer Indemnitee and hold them harmless from and
against (a) any Loss attributable to any breach of or inaccuracy in any
representation or warranty made in Section 3.21; (b) any Loss attributable to
any breach or violation of, or failure to fully perform, any covenant,
agreement, undertaking or obligation in Article VI; (c) all Taxes of the Company
or relating to the business of the Company for all Pre-Closing Tax Periods; and
(d) any and all Taxes of any person imposed on the Company arising under the
principles of transferee or successor liability or by contract, relating to an
event or transaction occurring before the Closing Date. In each of the above
cases, together with any out-of-pocket fees and expenses (including attorneys’
and accountants’ fees) incurred in connection therewith. For a term beginning on
the Closing Date and ending on the second anniversary of the Closing Date,
Seller shall reimburse Buyer for any Taxes of the Company that are the
responsibility of Seller pursuant to this Section 6.02 within ten Business Days
after payment of such Taxes by Buyer or the Company, except that Buyer shall
have the right to timely appeal any such imposition of tax with the proper
taxing authority and payment by Seller to Buyer or the Company would be due only
upon the resolution of the appeal.

 

     6.03 Straddle Period. In the case of Taxes that are payable with respect to
a taxable period that begins before and ends after the Closing Date (each such
period, a “Straddle Period”), the portion of any such Taxes that are treated as
Pre-Closing Taxes for purposes of this Agreement shall be:

 

(a)   in the case of Taxes (i) based upon, or related to, income, receipts,
profits, wages, capital or net worth, (ii) imposed in connection with the sale,
transfer or assignment of property, or (iii) required to be withheld, deemed
equal to the amount which would be payable if the taxable year ended with the
Closing Date; and

 

27 

 



 

(b)   in the case of other Taxes, deemed to be the amount of such Taxes for the
entire period multiplied by a fraction the numerator of which is the number of
days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.

 

     6.04 Survival. Notwithstanding anything in this Agreement to the contrary,
the provisions of Section 3.21 and this Article VI shall survive for the full
period of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof) plus 60 days.

 

ARTICLE VII

  

Conditions to Closing

  

     7.01 Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions:

 

(a)   No Action shall have been commenced against Buyer, Seller or the Company,
which would prevent the Closing. No injunction or restraining order shall have
been issued by any Governmental Authority, and be in effect, which restrains or
prohibits any transaction contemplated hereby.

 

(b)   No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

 

     7.02 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a)  The representations and warranties of Seller contained in this Agreement,
the other Transaction Documents and any certificate or other writing delivered
pursuant hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects).

 

(b)   Seller shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other Transaction Documents to be performed or complied with by it
prior to or on the Closing Date; provided, that, with respect to agreements,
covenants and conditions that are qualified by materiality, Seller shall have
performed such agreements, covenants and conditions, as so qualified, in all
respects.

 

28 

 



 

(c)   All approvals, consents and waivers that are listed in Section 3.05 or on
Section 3.05 of the Disclosure Schedules shall have been received, and executed
counterparts thereof shall have been delivered to Buyer at or prior to the
Closing.

 

(d)   From the date of this Agreement, there shall not have occurred any
Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Material Adverse Effect.

 

(e)   Seller shall have duly executed and delivered the Assignment to Buyer.

 

(f)   The other Transaction Documents including the Employment Agreement as set
forth in Section 5.14, shall have been executed and delivered by the parties
thereto and true and complete copies thereof shall have been delivered to Buyer.

 

(g)   Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Seller, that each of the conditions set forth in
Section 7.02(a) and Section 7.02(b) have been satisfied.

   

(h)   Seller shall have delivered to Buyer a good standing certificate (or its
equivalent) for the Company from the secretary of state or similar Governmental
Authority of the jurisdiction under the Laws in which the Company is organized.

 

(i)   Seller shall have delivered to Buyer such other documents or instruments
as Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement provided such request does not
enlarge or extend any existing liability or obligation of Seller or impose on
Seller any new or additional liability or obligation.

 

     7.03 Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a)   The representations and warranties of Buyer contained in this Agreement,
the other Transaction Documents and any certificate or other writing delivered
pursuant hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects).

 

(b)   Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents to be performed or complied with by it prior to
or on the Closing Date; provided, that, with respect to agreements, covenants
and conditions that are qualified by materiality, Buyer shall have performed
such agreements, covenants and conditions, as so qualified, in all respects.

 

29 

 



 

(c)   The other Transaction Documents, including the Employment Agreement as set
forth in Section 5.14, shall have been executed and delivered by the parties
thereto and true and complete copies thereof shall have been delivered to
Seller.

 

(d)   Seller shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Buyer, that each of the conditions set
forth in Section 7.03(a) and Section 7.03(b) have been satisfied.

 

(e)   Seller shall have received a resolution adopted by the board of directors
of Buyer authorizing the execution, delivery and performance of this Agreement
and the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, including, but not limited to, the issuance of
the Shares.

 

(f)   Buyer shall have delivered to Seller cash in an amount equal to $450,000
by wire transfer in immediately available funds, to an account or accounts
designated by Seller in a written notice to Buyer.

 

(g) Buyer shall have delivered to Seller a stock certificate of Buyer evidencing
the Shares, fully paid and nonassessable, duly issued in the name of Seller.

 

(h) Buyer shall have delivered to Seller a good standing certificate (or its
equivalent) for Buyer from the secretary of state or similar Governmental
Authority of the jurisdiction under the Laws in which the Company is organized.

 

(g)   Buyer shall have delivered to Seller such other documents or instruments
as Seller reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement provided such request does not
enlarge or extend any existing liability or obligation of Buyer or impose on
Buyer any new or additional liability or obligation.

 

ARTICLE VIII

  

Indemnification

  

8.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein (other than any
representations or warranties contained in Section 3.21 which are subject to
Article VI) shall survive the Closing and shall remain in full force and effect
until the date that is two years from the Closing Date; provided, that the
representations and warranties in (i) Section 3.01, Section 3.03, Section 3.23,
Section 4.01, Section 4.07, Section 4.08, and Section 4.17 shall survive
indefinitely, and (ii) Section 3.19 shall survive for a period of three years
after the Closing. All covenants and agreements of the parties contained herein
(other than any covenants or agreements contained in Article VI which are
subject to Article VI) shall survive the Closing indefinitely or for the period
explicitly specified therein. Notwithstanding the foregoing, any claims asserted
in good faith with reasonable specificity (to the extent known at such time) and
in writing by notice from the non-breaching party to the breaching party prior
to the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved.

 

30 

 



 

8.02 Indemnification By Seller. Subject to the other terms and conditions of
this Article VIII, for a term beginning on the Closing Date and ending on the
second anniversary of the Closing Date, Seller shall indemnify and defend each
of Buyer and its Affiliates (including the Company) and their respective
Representatives (collectively, the “Buyer Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses (except as provided in this Section 8.02) incurred or
sustained by, or imposed upon, the Buyer Indemnitees based upon, arising out of,
with respect to or by reason of:

 

(a)   any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Seller pursuant to this Agreement (other than in respect of
Section 3.21, it being understood that the sole remedy for any such inaccuracy
in or breach thereof shall be pursuant to Article VI), as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date); or

 

(b)   any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Seller pursuant to this Agreement (other than any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in Article VI, it being understood that the sole remedy for any
such breach, violation or failure shall be pursuant to Article VI).

 

(c) Buyer shall not satisfy any Loss by asserting a setoff, defense, or
counterclaim against any obligation or indebtedness owed by Buyer to Seller, and
Buyer waives all rights it otherwise might have to do so. Notwithstanding a
contrary provision in this Agreement, Seller shall not be liable to Buyer, or
have any obligation to indemnify Buyer, for any Loss arising out of (i) the
actions or omissions of Waste Management or its agents, employees, officers,
directors, or representatives or a breach by Waste Management of any
representation or warranty made by it or its agents, employees, officers,
directors, or representatives; or (ii) any motor vehicle related claim to which
Seller has no knowledge.

 

     8.03 Indemnification By Buyer. Subject to the other terms and conditions of
this Article VIII, for a term beginning on the Closing Date and ending on the
second anniversary of the Closing Date, Buyer shall indemnify and defend each of
Seller and its Affiliates and their respective Representatives (collectively,
the “Seller Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Seller Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a)   any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);  

 

(b)   any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Buyer pursuant to this Agreement (other than Article VI, it
being understood that the sole remedy for any such breach thereof shall be
pursuant to Article VI); or

 

31 

 



 

(c) any Action brought by the estate, heirs, beneficiaries, or creditors of
Charles W. Teelon.

 

     8.04 Indemnification Procedures. The party making a claim under this
Article VIII is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this Article VIII is referred to as the
“Indemnifying Party”.

 

(a)   Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Company, or (y) seeks an injunction
or other equitable relief against the Indemnified Party. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
Section 8.04(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right to participate in the defense of any
Third Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. The fees and disbursements of such
counsel shall be at the expense of the Indemnified Party, provided, that if it
is adjudicated that , (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party does not assume
the defense of the proceeding, the Indemnified Party must obtain the
Indemnifying Party’s advance approval of the legal counsel engaged by the
Indemnified Party to defend the proceeding. The Indemnifying Party shall not
unreasonably withhold its approval of any legal counsel proposed to be engaged
by the Indemnified Party. If the Indemnifying Party elects not to compromise or
defend such Third Party Claim, fails to promptly notify the Indemnified Party in
writing of its election to defend as provided in this Agreement, or fails to
diligently prosecute the defense of such Third Party Claim, the Indemnified
Party may, subject to Section 8.04(b), pay, compromise, defend such Third Party
Claim and seek indemnification for any and all Losses based upon, arising from
or relating to such Third Party Claim. Seller and Buyer shall cooperate with
each other in all reasonable respects in connection with the defense of any
Third Party Claim, including making available (subject to the provisions of
Section 5.06) records relating to such Third Party Claim and furnishing, without
expense (other than reimbursement of actual out-of-pocket expenses) to the
defending party, management employees of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim. 

32 

 



(b)   Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 8.04(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten days after its
receipt of such notice, the Indemnified Party may continue to contest or defend
such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 8.04(a), it shall not agree to any
settlement without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld or delayed).

 

(c)   Direct Claims. Any Action by an Indemnified Party on account of a Loss
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than 30 days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 30 days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to the
Company’s premises and personnel and the right to examine and copy any accounts,
documents or records) as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such 30 day period, the Indemnifying Party shall be deemed to have
rejected such claim, in which case the Indemnified Party shall be free to pursue
such remedies as may be available to the Indemnified Party on the terms and
subject to the provisions of this Agreement.

 

8.05 Exclusions and Payments. An Indemnifying Party is not liable to an
Indemnified Party for any Loss, unless: (i) the transactions set forth in this
Agreement are consummated; (ii) the Indemnified Party requests payment or
reimbursement of the Loss; (iii) the Indemnified Party furnishes the
Indemnifying Party with evidence reasonably establishing the nature and amount
of the Loss; (iv) the amount of the Loss has been determined and is absolute and
liquidated (not contingent); and (v) the cumulative amount of all Losses exceeds
$25,000.00. Furthermore, an Indemnifying Party is not liable for any Loss to the
extent that (A) it is paid or payable as a whole or in part by an insurance
policy, or (B) the Indemnifying Party is actually prejudiced by any failure of
the Indemnified Party to promptly notify the Indemnifying Party of any fact,
event, or proceeding (including any claim, action, demand, inquiry, lawsuit, or
investigation, whether formal or informal, pending, threatened, or completed, or
civil, criminal, administrative, or investigative) that results in, or
reasonably could be expected to result in, the incurrence of a Loss. The
maximum, aggregate liability of the Indemnifying Party for all Losses is limited
to $1,500,000.00.

33 

 



 

Once a Loss is agreed to by the Indemnifying Party or finally adjudicated to be
payable pursuant to this Article VIII, the Indemnifying Party shall satisfy its
obligations within 15 Business Days of such final, non-appealable adjudication
by wire transfer of immediately available funds. Any judgment shall bear
interest pursuant to Fla. Stat. 55.03.

 

  

ARTICLE IX

  

Miscellaneous

  

     9.01 Expenses. Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

     9.02 Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 9.02):

 

If to Seller:

 

 

Paul Simon

PDA Management Corp.

2230 Destiny Way

Odessa, FL 33556

Email: paul.simon@gatewayrolloff.com

 

with a copy to:

 

Robert W. Bleakley, Esq.

The Bleakley Bavol Law Firm

15170 North Florida Avenue

Tampa, FL 33613

If to Buyer:

 

 

National Waste Management Holdings, Inc.

5920 N. Florida Avenue

Hernando, FL

Attention: Louis Paveglio

Email: tiny@nationalwastemgmt.com

 

with a copy to:

 

 

Szaferman Lakind Blumstein & Blader, PC

101 Grovers Mill Road

Second Floor

Lawrenceville, NJ 08648

Attention: Gregg E. Jaclin

Email: gjaclin@szaferman.com

 



34 

 

 

     9.03 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

     9.04 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

     9.05 Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or other provision is invalid,
illegal or unenforceable, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

     9.06 Entire Agreement. This Agreement, the Assignment and the other
Transaction Documents constitute the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein and therein,
and supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the Assignment and the other Transaction Documents, the Exhibits and Disclosure
Schedules (other than an exception expressly set forth as such in the Disclosure
Schedules), the statements in the body of this Agreement will control.

 

     9.07 Legal Representation. Each party to this Agreement has read and fully
understands the terms and provisions hereof, has reviewed this Agreement with
its legal counsel and/or advisor, has executed this Agreement based upon such
party’s own judgment and advice of counsel, and knowingly, voluntarily, and
without duress, agrees to all of the terms set forth in this Agreement. The
parties have participated jointly in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Agreement. Except as expressly
set forth in this Agreement, neither the parties nor their affiliates, advisors
and/or their attorneys have made any representation or warranty, express or
implied, at law or in equity with respect of the subject matter contained
herein. Without limiting the generality of the previous sentence, the Buyer, its
affiliates, advisors and/or attorneys have made no representation or warranty to
Seller concerning the state or federal tax consequences to Seller regarding the
transactions contemplated by this Agreement.

 

35 

 



 

9.08 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed; provided, however, Buyer may, without the
prior written consent of Seller, assign all or any portion of its rights under
this Agreement (except with respect to its obligations as to the Shares in
Sections 2.02(c) and 5.13 and the representations and warranties in Article IV),
to one or more of its direct or indirect wholly-owned subsidiaries. No
assignment shall relieve the assigning party of any of its obligations
hereunder.

 

     9.09 No Third-party Beneficiaries. Except as provided in Section 6.02 and
Article VIII, this Agreement is for the sole benefit of the parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

     9.10 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

      9.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)   This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule (whether of the State of Florida or any other
jurisdiction).

 

(b)   ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE ASSIGNMENT, OR THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF FLORIDA,
AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS
IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

36 

 



 

(c)  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE ASSIGNMENT, OR THE OTHER TRANSACTION DOCUMENTS IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE ASSIGNMENT, OR THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
9.11(c).

 

9.12 Specific Performance. The parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy to which they are entitled at
law or in equity.

 

9.13 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

[Signature Page Follows]

 

37 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

 

SELLER:

 

PDA Management Corp.

 

 

 

 

 

By /s/ Paul Simon_________________

Name: Paul Simon

 

 



 

 

BUYER:

 

National Waste Management Holdings, Inc.

 



 

 

 

By /s/ Louis Paveglio_______________

Name: Louis Paveglio

Title: Chief Executive Officer

 

 



38 

 

 



 

 

DISCLOSURE SCHEDULES TO



 

PARTNERSHIP INTEREST PURCHASE AGREEMENT

 

BY AND BETWEEN

 

NATIONAL WASTE MANAGEMENT HOLDINGS, INC.

 

AND

 

PDA MANAGEMENT CORP.

 

Dated as of: November 23, 2015

 




 



 

INTRODUCTION

 

This disclosure schedule (the “Disclosure Schedule”) dated November 23, 2015, is
prepared by National Waste Management Holdings, Inc. (hereinafter the “NWMH”), a
Florida corporation, and PDA Management Corp. (hereinafter referred to as the
“PDA”), pursuant to the Partnership Interest Purchase Agreement dated as of
November 23, 2015 (hereinafter the “Agreement”).

 

Any matter, information or item disclosed under any specific representation or
warranty or in the Disclosure Schedule shall be deemed to have been disclosed
for all purposes of the Agreement in response to every representation or
warranty in the Agreement in respect of which such disclosure is reasonably
apparent and the facts relevant to such disclosure are set forth in reasonable
detail. This Disclosure Schedule is incorporated into and made a part of the
Agreement as if set forth at length therein. The inclusion of any matter,
information or item in the Disclosure Schedule shall not be deemed to constitute
an admission of any liability by the Company to any third party or otherwise
imply that any such matter, information or item is material or creates a measure
for materiality or material adverse effect for the purposes of the Agreement.

 

Headings have been inserted in the sections of the Disclosure Schedule for
convenience of reference only and shall not have the effect of amending or
changing the express description of any sections set forth in the Agreement.
Terms used and not otherwise defined herein shall have the meanings ascribed to
them in the Agreement.

 




 

 



 

Schedule 3.02 – Jurisdiction Qualified to do Business.

 

Florida



Exhibit 10.1 - Schedule 3.02
 



Schedule 3.06 – Financial Statements.

 

 

Unaudited financial statements consisting of the balance sheet of the Company as
of December 31 in the year 2014 and the related statements of income for the
year then ended, and unaudited financial statements consisting of the balance
sheet of the Company as of September 30, 2015 and the related statements of
income for the nine month period then ended to be attached by Seller.



Exhibit 10.1 - Schedule 3.6
 



Schedule 3.09 – Material Contracts.

 

None, other than sample customer agreements to be attached by Seller

 



Exhibit 10.1 - Schedule 3.09
 



Schedule 3.10- Title to Assets; Real Property.

 

None, other than property leased by Company for operation of Company’s business

located at 2230 Destiny Way, Odessa, FL 33556. Seller to attach lease

 



Exhibit 10.1 - Schedule 3.10
 



Schedule 3.16 -Insurance.

 

Declaration pages to be attached by Seller

 

Exhibit 10.1 - Schedule 3.16
 



Schedule 3.17 – Legal Proceedings; Governmental Orders

 

Pending Arbitration with James McRae and Deborah McRae



Exhibit 10.1 - Schedule 3.17
 

 

Schedule 3.18 – Compliance With Laws; Permits.

 

Seller to attach permits

 

Exhibit 10.1 - Schedule 3.18
 



Schedule 3.19 – Environmental Matters.

 

Seller to attach tire hauling permit

 

Exhibit 10.1 - Schedule 3.19
 



Schedule 3.20 – Employment Matters .

 

Seller to attach list of employees

 

Exhibit 10.1 - Schedule 3.20
 



Schedule 4.01 – Jurisdiction Qualified to do Business.

 

Florida

 



Exhibit 10.1 - Schedule 4.01
 

 

Schedule 4.08(g) – Capitalization

 

As of November 18, 2015

 

 

·Authorized: 250,000,000

·Outstanding:  63,201,842

·Available to Issue: 186,798,158

·Shares beneficially owned by affiliates:

Affiliate: Number: Charles Teelon   Louis Paveglio   Jeff Charlier   Total:  

 

·Preferred Stock: 10,000,000 shares authorized; 1 share of Series A Preferred
Stock issued and outstanding

 

·Options outstanding: None

 

·Warrants outstanding: None

 

 

Exhibit 10.1 - Schedule 4.08(g)
 

 



Schedule 4.14 – Material Changes

 

On October 27, 2015, the Company entered into Membership Purchase Interest
Agreements with certain individual and entity whereby the Company acquired 100%
membership interests in Waste Recovery Enterprises, LLC. Pursuant to the terms
of the agreements, in exchange for 100% of the outstanding membership interests
in Waste Recovery Enterprises, the Company (i) issued a 4% promissory note in
the principal amount of $250,000 and an aggregate of 2,750,000 shares of common
stock of the Company.

 

 

Exhibit 10.1 - Schedule 4.14
4



